DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/588,673, was filed on 09/30/2019, and claims priority from:
Provisional Application 62/738,274, filed 09/28/2018. 
Provisional Application 62/738,250, filed 09/28/2018. 
Provisional Application 62/739,705, filed 10/01/2018. 
Provisional Application 62/739,723, filed 10/01/2018. 
Provisional Application 62/770,605, filed 11/21/2018. 
Provisional Application 62/824,558, filed 03/27/2019. 
Provisional Application 62/825,432, filed 03/28/2019. 
Provisional Application 62/844,581, filed 05/07/2019. 
Provisional Application 62/844,591, filed 05/07/2019. 
Provisional Application 62/863,455, filed 06/19/2019. 
Provisional Application 62/882,834, filed 08/05/2019.  
The Effective Filing Date of the present application (for examination purposes) is 09/28/2018, because the filing deadline for the present non-provisional application (09/28/2019), one year after the filing dates of provisional applications  62/738,274 and 62/738,250, fell on a Saturday.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of Nov. 6, 2020.
Claims 1-21 are pending, of which claims 1, 8, and 15 are independent.
All pending claims have been examined on the merits.  




Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/02/2020, 04/14/2020, 06/08/2020, 09/09/2020, 10/08/2020, and 11/06/2020 have been considered. 

Double Patenting
Claims 4, 11, and 18 are provisionally rejected on the ground of provisional obviousness-type nonstatutory double patenting as being unpatentable over claims 4, 11, and 18 of copending U.S. Application No. 16/588,690  (as published in US 2020/0104926 A1 ). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed “computer readable medium” is sufficiently broad to encompass a “transitory computer readable medium”. However, “a transitory, propagating signal does not fall within any statutory category”. See MPEP §2106.03(I), and In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007). 
Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-21 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-7 are method claims.  Claims 15-21 are apparatus claims that recites a processor operative to perform the method recited in method claims 1-7. Claims 8-14 are computer-readable medium claims, respectively comprising computer-readable instructions for the respective methods of claims 1-7.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-21 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-21 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
In the present application, the claims are directed to fundamental banking principles and/or practices. 
As stated in the preamble of independent claim 1, the method claims 1-7 recite a “method to effectuate a clearing platform”. Likewise, the computer-readable medium claim 8 and the apparatus claim 15 recite equivalents. 
In addition, see the following claimed steps in independent claim 1 (emphasis added): 
 “enabling agent functionality for a plurality of clients with respect to a first Value Unit Repository (VUR);”
“enabling agent functionality for a plurality of clients with respect to at least a second Value Unit Repository (VUR); and”
“enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to communicate.”
Independent claims 8 and 15 recites similar steps. 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)): 
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the 

In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
		A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 8, and 15 recite: 
	“enabling agent functionality for a plurality of clients with respect to a first Value Unit Repository (VUR);”
“enabling agent functionality for a plurality of clients with respect to at least a second Value Unit Repository (VUR); and”
	“enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to communicate.”
This is merely enabling the customers of financial institutions to transfer funds to one another, broadly interpreted in light of dependent claims 2 and 3, according to which the “Value Unit Repository (VUR)” can be financial institutions (such as banks). 
These features do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”.  The present claimed features are completely independent of technology. 
Moreover, the claims do not recite how this is done, thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-21 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-21 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

For example, claims 2, 3, 9, 10, 16, and 17 recite “wherein the Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.”  This feature merely recites intended uses (specific types of financial institutions), not technical features. 
Moreover claims 4-6, 11-13, and 18-20 recite “effectuating the transfer of bearer financial assets”, “indirectly transfer the bearer financial assets”, or “indirectly transfer the bearer financial assets”.  However, these features merely recite the transfer of financial assets (a method of human activity). 
Also, claims 7, 14, and 21 recite “a cryptocurrency; a fiat currency; and a physical asset”, which are merely intended uses (types of assets), not technical features. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. §§102(a)(1) and (a)(2) as being anticipated by US 7,010,512 to Gillin et al. (“Gillin”. Filed on Nov. 9, 1998. Published on Mar. 7, 2006. ). 
In regards to claim 1: 
1.    A computer-implemented method, executed on a computing device and configured to effectuate a trading platform, the computer-implemented method comprising:

enabling agent functionality for a plurality of clients with respect to a first Value Unit Repository (VUR);

enabling agent functionality for a plurality of clients with respect to at least a second Value Unit Repository (VUR); and

enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to communicate.

(See Gillin, col.9, lines 26-44: “Authorization typically involves an authorization center 216 which is operated either by or on behalf of the acquiring bank 212. In general the merchant 210 contacts the authorization center 216 which may in some instances contact the card issuing bank 202 to verify availability of finds or, if the transaction amount is small enough, merely verify that the card has not been blacklisted. Alternatively, the authorization center 216 may stand in for the issuing bank 20 and approve transactions without contacting the issuing bank 20. This is typically done for small transactions only. Clearing or settlement of the transaction occurs in a similar fashion as shown in FIG. 2. The acquiring bank 212 contacts a clearing or settlement system 218 also operated by, or on behalf of, the card association 200 which then contacts the card issuing bank 202. A funds transfer 220 is initiated from the card issuing bank 202 to the acquiring bank 212, at some point at or after the transaction occurs, and results in a debit to the cardholders account and a credit to the merchant's account.”)

In regards to claim 2: 
2.    The computer-implemented method of claim 1 wherein the first Value Unit Repository (VUR) includes one or more of:

a qualified custodian; 
a bank;
a trust company;
a digital asset wallet with multiparty approvals; 
a dealer; and 
a broker / dealer.

(See Gillin, col.9, lines 26-44: “Authorization typically involves an authorization center 216 which is operated either by or on behalf of the acquiring bank 212. In general the merchant 210 contacts the authorization center 216 which may in some instances contact the card issuing bank 202 to verify availability of finds or, if the transaction amount is small enough, merely verify that the card has not been blacklisted. Alternatively, the authorization center 216 may stand in for the issuing bank 20 and approve transactions without contacting the issuing bank 20. This is typically done for small transactions only. Clearing or settlement of the transaction occurs in a similar fashion as shown in FIG. 2. The acquiring bank 212 contacts a clearing or settlement system 218 also operated by, or on behalf of, the card association 200 which then contacts the card issuing bank 202. A funds transfer 220 is initiated from the card issuing bank 202 to the acquiring bank 212, at some point at or after the transaction occurs, and results in a debit to the cardholders account and a credit to the merchant's account.”)

Also, according to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”

In regards to claim 3: 
3.    The computer-implemented method of claim 1 wherein the at least a second Value Unit Repository (VUR) includes one or more of:

a qualified custodian; 
a bank;
a trust company;
a digital asset wallet with multiparty approvals; 
a dealer; and 
a broker / dealer.

(See Gillin, col.9, lines 26-44: “Authorization typically involves an authorization center 216 which is operated either by or on behalf of the acquiring bank 212. In general the merchant 210 contacts the authorization center 216 which may in some instances contact the card issuing bank 202 to verify availability of finds or, if the transaction amount is small enough, merely verify that the card has not been blacklisted. Alternatively, the authorization center 216 may stand in for the issuing bank 20 and approve transactions without contacting the issuing bank 20. This is typically done for small transactions only. Clearing or settlement of the transaction occurs in a similar fashion as shown in FIG. 2. The acquiring bank 212 contacts a clearing or settlement system 218 also operated by, or on behalf of, the card association 200 which then contacts the card issuing bank 202. A funds transfer 220 is initiated from the card issuing bank 202 to the acquiring bank 212, at some point at or after the transaction occurs, and results in a debit to the cardholders account and a credit to the merchant's account.”)



In regards to claim 4: 
4.    The computer-implemented method of claim 1 further comprising:

effectuating the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR).

(See Gillin, col.9, lines 26-44: “Authorization typically involves an authorization center 216 which is operated either by or on behalf of the acquiring bank 212. In general the merchant 210 contacts the authorization center 216 which may in some instances contact the card issuing bank 202 to verify availability of finds or, if the transaction amount is small enough, merely verify that the card has not been blacklisted. Alternatively, the authorization center 216 may stand in for the issuing bank 20 and approve transactions without contacting the issuing bank 20. This is typically done for small transactions only. Clearing or settlement of the transaction occurs in a similar fashion as shown in FIG. 2. The acquiring bank 212 contacts a clearing or settlement system 218 also operated by, or on behalf of, the card association 200 which then contacts the card issuing bank 202. A funds transfer 220 is initiated from the card issuing bank 202 to the acquiring bank 212, at some point at or after the transaction occurs, and results in a debit to the cardholders account and a credit to the merchant's account.”)

(See Gillin, col.1, lines 19-31: “Precious metals and cash, because they are fungible, untraceable, and immediately usable by the bearer in possession, are readily acceptable forms of payment within national borders and across national borders if, in the case of cash, the cash is in a highly regarded or trusted stable national currency. However, to be used they must be physically exchanged. This creates problems of storage and loss. Furthermore, their untraceability makes them less suitable as gifts unless the giver and recipient are both present at the transfer or make use of some intermediary to transfer the gift, although doing so increases the chance of loss and may involve additional transaction costs for the delivery, insurance or verification of receipt.”)

In regards to claim 5: 
5.    The computer-implemented method of claim 4 wherein effectuating the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes:

enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly transfer the bearer financial assets via a clearing platform.

(See Gillin, col.9, lines 26-44: “Authorization typically involves an authorization center 216 which is operated either by or on behalf of the acquiring bank 212. In general the merchant 210 contacts the authorization center 216 which may in some instances contact the card issuing bank 202 to verify availability of finds or, if the transaction amount is small enough, merely verify that the card has not been blacklisted. Alternatively, the authorization center 216 may stand in for the issuing bank 20 and approve transactions without contacting the issuing bank 20. This is typically done for small transactions only. Clearing or settlement of the transaction occurs in a similar fashion as shown in FIG. 2. The acquiring bank 212 contacts a clearing or settlement system 218 also operated by, or on behalf of, the card association 200 which then contacts the card issuing bank 202. A funds transfer 220 is initiated from the card issuing bank 202 to the acquiring bank 212, at some point at or after the transaction occurs, and results in a debit to the cardholders account and a credit to the merchant's account.”)

In regards to claim 6: 
6.    The computer-implemented method of claim 4 wherein effectuating the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes:

enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly transfer the bearer financial assets via a clearing platform.

(See Gillin, col.9, lines 26-44: “Authorization typically involves an authorization center 216 which is operated either by or on behalf of the acquiring bank 212. In general the merchant 210 contacts the authorization center 216 which may in some instances contact the card issuing bank 202 to verify availability of finds or, if the transaction amount is small enough, merely verify that the card has not been blacklisted. Alternatively, the authorization center 216 may stand in for the issuing bank 20 and approve transactions without contacting the issuing bank 20. This is typically done for small transactions only. Clearing or settlement of the transaction occurs in a similar fashion as shown in FIG. 2. The acquiring bank 212 contacts a clearing or settlement system 218 also operated by, or on behalf of, the card association 200 which then contacts the card issuing bank 202. A funds transfer 220 is initiated from the card issuing bank 202 to the acquiring bank 212, at some point at or after the transaction occurs, and results in a debit to the cardholders account and a credit to the merchant's account.”)

In regards to claim 7: 
7.    The computer-implemented method of claim 4 wherein the bearer financial assets include one or more of:

a cryptocurrency; a fiat currency; and a physical asset.

(See Gillin, col.1, lines 19-31: “Precious metals and cash, because they are fungible, untraceable, and immediately usable by the bearer in possession, are readily acceptable forms of payment within national borders and across national borders if, in the case of cash, the cash is in a highly regarded or trusted stable national currency. However, to be used they must be physically exchanged. This creates problems of storage and loss. Furthermore, their untraceability makes them less suitable as gifts unless the giver and recipient are both present at the transfer or make use of some intermediary to transfer the gift, although doing so increases the chance of loss and may involve additional transaction costs for the delivery, insurance or verification of receipt.”)

(See Gillin, col.9, lines 26-44: “Authorization typically involves an authorization center 216 which is operated either by or on behalf of the acquiring bank 212. In general the merchant 210 contacts the authorization center 216 which may in some instances contact the card issuing bank 202 to verify availability of finds or, if the transaction amount is small enough, merely verify that the card has not been blacklisted. Alternatively, the authorization center 216 may stand in for the issuing bank 20 and approve transactions without contacting the issuing bank 20. This is typically done for small transactions only. Clearing or settlement of the transaction occurs in a similar fashion as shown in FIG. 2. The acquiring bank 212 contacts a clearing or settlement system 218 also operated by, or on behalf of, the card association 200 which then contacts the card issuing bank 202. A funds transfer 220 is initiated from the card issuing bank 202 to the acquiring bank 212, at some point at or after the transaction occurs, and results in a debit to the cardholders account and a credit to the merchant's account.”)


According to MPEP § 2115: “"[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”

Also, according to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”

In regards to claims 8 and 15, they are rejected on the same grounds as claim 1. 
In regards to claims 9 and 16, they are rejected on the same grounds as claim 2. 
In regards to claims 10 and 17, they are rejected on the same grounds as claim 3.  
In regards to claims 11 and 18, they are rejected on the same grounds as claim 4. 
In regards to claims 12 and 19, they are rejected on the same grounds as claim 5. 
In regards to claims 13 and 20, they are rejected on the same grounds as claim 6.  
In regards to claims 14 and 21, they are rejected on the same grounds as claim 7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0279526 A1 toJackson (“Jackson”, Eff. Filed Mar. 18, 2013.  Published Sep. 18, 2014) 
 (See Eng, para. [0036]: “Payment systems impelled to use banks. All existing remote payments services accessible by the general public that circulate Real Money are administered by banks or banking networks or are themselves reliant on remote payment systems administered by banks Consumers pay credit card bills by check or ACH transfers. Credit card merchants receive payment in the form of deposits into their bank account. Even the inconvenient and expensive money services businesses such as check cashing services or traditional money transmitters on which the unbanked have little recourse but to rely are themselves wholly reliant on banks or networks of banks for clearing and settlement.”)

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
February 27, 2021